DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,976,813 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of Patent No. 10,976,813 B2 includes the same breadth of limitations of Claim 17 of the instant application such that Claim 17 is anticipated by Claim 1 of Patent No. 10,976,813 B2. Specifically, Claim 17 recites “a stimulus object having a size and shape”, which is not recited in Claim 1, however said recitation is inherent to the displayed stimulus object of Claim 1. In other words, for example, if the displayed object was a single pixel, said single pixel would inherently have a size and shape. Also, even though two additional “at least one of” conditions of size and shape are recited in Claim 17, the alternative “at least one” condition does not limit or narrow the claimed subject matter to conditions of size and shape. As such, Claim 1 anticipates the alternative “at least one” conditions of trajectory or movement speed.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,976,813 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of Patent No. 10,976,813 B2 includes the same breadth limitations of Claim 20 of the instant application such that Claim 20 is anticipated by Claim 1 of Patent No. 10,976,813 B2.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,976,813 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 2 of Patent No. 10,976,813 B2 includes the same breadth of limitations of Claim 21 of the instant application such that Claim 21 is anticipated by Claim 2 of Patent No. 10,976,813 B2.
Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,976,813 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 3 of Patent No. 10,976,813 B2 includes the same breadth of limitations of Claim 22 of the instant application such that Claim 22 is anticipated by Claim 3 of Patent No. 10,976,813 B2.
Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,976,813 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 5 of Patent No. 10,976,813 B2 includes the same breadth of limitations of Claim 24 of the instant application such that Claim 24 is anticipated by Claim 5 of Patent No. 10,976,813 B2.
Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,976,813 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 4 of Patent No. 10,976,813 B2 includes the same breadth of limitations of Claim 25 of the instant application such that Claim 25 is anticipated by Claim 4 of Patent No. 10,976,813 B2.
Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,976,813 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 7 of Patent No. 10,976,813 B2 includes the same breadth of limitations of Claim 26 of the instant application such that Claim 26 is anticipated by Claim 7 of Patent No. 10,976,813 B2. Specifically, Claim 26 recites “a stimulus object having a size and shape”, which is not recited in Claim 7, however said recitation is inherent to the displayed stimulus object of Claim 7. In other words, for example, if the displayed object was a single pixel, said single pixel would inherently have a size and shape. Also, even though two additional “at least one of” conditions of size and shape are recited in Claim 26, the alternative “at least one” condition does not limit or narrow the claimed subject matter to conditions of size and shape. As such, Claim 7 anticipates the alternative “at least one” conditions of trajectory or movement speed.
Claim 29 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,976,813 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 7 of Patent No. 10,976,813 B2 includes the same breadth of limitations of Claim 29 of the instant application such that Claim 29 is anticipated by Claim 7 of Patent No. 10,976,813 B2.
Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,976,813 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 8 of Patent No. 10,976,813 B2 includes the same breadth of limitations of Claim 30 of the instant application such that Claim 30 is anticipated by Claim 8 of Patent No. 10,976,813 B2.
Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,976,813 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 9 of Patent No. 10,976,813 B2 includes the same breadth of limitations of Claim 31 of the instant application such that Claim 31 is anticipated by Claim 9 of Patent No. 10,976,813 B2.
Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,976,813 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 10 of Patent No. 10,976,813 B2 includes the same breadth of limitations of Claim 32 of the instant application such that Claim 32 is anticipated by Claim 10 of Patent No. 10,976,813 B2. Specifically, Claim 32 recites “a stimulus object having a size and shape”, which is not recited in Claim 10, however said recitation is inherent to the displayed stimulus object of Claim 10. In other words, for example, if the displayed object was a single pixel, said single pixel would inherently have a size and shape. Also, even though two additional “at least one of” conditions of size and shape are recited in Claim 32, the alternative “at least one” condition does not limit or narrow the claimed subject matter to conditions of size and shape. As such, Claim 10 anticipates the alternative “at least one” conditions of trajectory or movement speed.
Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,976,813 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 10 of Patent No. 10,976,813 B2 includes the same breadth of limitations of Claim 34 of the instant application such that Claim 34 is anticipated by Claim 10 of Patent No. 10,976,813 B2.
Claim 35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,976,813 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 11 of Patent No. 10,976,813 B2 includes the same breadth of limitations of Claim 35 of the instant application such that Claim 35 is anticipated by Claim 11 of Patent No. 10,976,813 B2.
Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,976,813 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 12 of Patent No. 10,976,813 B2 includes the same breadth of limitations of Claim 36 of the instant application such that Claim 36 is anticipated by Claim 12 of Patent No. 10,976,813 B2.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,320,904 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 2 of Patent No. 11,320,904 B2 includes the same breath of limitations of Claim 17 of the instant application and limitations in excess of those of Claim 17 of the instant application such that Claim 17 is anticipated by Claim 2 of Patent No. 11,320,904 B2. Specifically, Claim 17 recites “a stimulus object having a size and shape”, which is not recited in Claim 2 (or Claim 1 through dependency), however said recitation is inherent to the displayed stimulus object of Claim 2. In other words, for example, if the displayed object was a single pixel, said single pixel would inherently have a size and shape. Also, even though two additional “at least one of” conditions of size and shape are recited in Claim 17, the alternative “at least one” condition does not limit or narrow the claimed subject matter to conditions of size and shape. As such, Claim 2 anticipates the alternative “at least one” conditions of trajectory or movement speed.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,320,904 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 3 of Patent No. 11,320,904 B2 includes the same breadth of limitations of Claim 18 of the instant application and limitations in excess of those of Claim 18 of the instant application such that Claim 18 is anticipated by Claim 3 of Patent No. 11,320,904 B2.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,320,904 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 4 of Patent No. 11,320,904 B2 includes the same breadth of limitations of Claim 19 of the instant application and limitations in excess of those of Claim 19 of the instant application such that Claim 18 is anticipated by Claim 4 of Patent No. 11,320,904 B2.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,320,904 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 2 of Patent No. 11,320,904 B2 includes the same breadth of limitations of Claim 20 of the instant application and limitations in excess of those of Claim 20 of the instant application such that Claim 20 is anticipated by Claim 2 of Patent No. 11,320,904 B2.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,320,904 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 2 of Patent No. 11,320,904 B2 includes the same breadth of limitations of Claim 21 of the instant application such that Claim 21 is anticipated by Claim 2 of Patent No. 11,320,904 B2.
Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,320,904 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 11 of Patent No. 11,320,904 B2 includes the same breadth of limitations of Claim 26 of the instant application and limitations in excess of those of Claim 26 of the instant application such that Claim 26 is anticipated by Claim 11 of Patent No. 11,320,904 B2. Specifically, Claim 26 recites “a stimulus object having a size and shape”, which is not recited in Claim 11, however said recitation is inherent to the displayed stimulus object of Claim 11. In other words, for example, if the displayed object was a single pixel, said single pixel would inherently have a size and shape. Also, even though two additional “at least one of” conditions of size and shape are recited in Claim 26, the alternative “at least one” condition does not limit or narrow the claimed subject matter to conditions of size and shape. As such, Claim 11 anticipates the alternative “at least one” conditions of trajectory or movement speed.
Claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,320,904 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 12 of Patent No. 11,320,904 B2 includes the same breadth of limitations of Claim 27 of the instant application and limitations in excess of those of Claim 27 of the instant application such that Claim 27 is anticipated by Claim 12 of Patent No. 11,320,904 B2.
Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,320,904 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 13 of Patent No. 11,320,904 B2 includes the same breadth of limitations of Claim 28 of the instant application and limitations in excess of those of Claim 28 of the instant application such that Claim 18 is anticipated by Claim 13 of Patent No. 11,320,904 B2.
Claim 29 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,320,904 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 11 of Patent No. 11,320,904 B2 includes the same breadth of limitations of Claim 29 of the instant application such that Claim 29 is anticipated by Claim 11 of Patent No. 11,320,904 B2.
Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,320,904 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 11 of Patent No. 11,320,904 B2 includes the same breath of limitations of Claim 30 of the instant application such that Claim 30 is anticipated by Claim 11 of Patent No. 11,320,904 B2.
Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 and 18 (individually) of U.S. Patent No. 11,320,904 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 17 and 18 (individually) of Patent No. 11,320,904 B2 include the same breadth of limitations of Claim 32 of the instant application and limitations in excess of those of Claim 32 of the instant application such that Claim 32 is anticipated by Claims 17 and 18 (individually) of Patent No. 11,320,904 B2. Specifically, Claim 32 recites “a stimulus object having a size and shape”, which is not recited in Claim 10, however said recitation is inherent to the displayed stimulus object of Claim 16 (from which 17 and 18 are individually dependent). In other words, for example, if the displayed object was a single pixel, said single pixel would inherently have a size and shape. Also, even though two additional “at least one of” conditions of size and shape are recited in Claim 32, the alternative “at least one” condition does not limit or narrow the claimed subject matter to conditions of size and shape. As such, Claim 17 anticipates the alternative “at least one” condition of trajectory and Claim 18 anticipates the alternative “at least one” condition of speed.
Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 11,320,904 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 19 of Patent No. 11,320,904 B2 includes the same breadth of limitations of Claim 33 of the instant application such that Claim 33 is anticipated by Claim 19 of Patent No. 11,320,904 B2.
Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 and 18 (individually) of U.S. Patent No. 11,320,904 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 17 and 18 (individually) of Patent No. 11,320,904 B2 include the same breadth of limitations of Claim 34 of the instant application such that Claim 34 is anticipated by each of Claim 17 and 18 (individually of Patent No. 11,320,904 B2.
Claim 35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 and 18 (individually) of U.S. Patent No. 11,320,904 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 17 and 18 (individually) of Patent No. 11,320,904 B2 include the same breadth of limitations of Claim 34 of the instant application such that Claim 34 is anticipated by each of Claim 17 and 18 (individually of Patent No. 11,320,904 B2.


Allowable Subject Matter
The subject matter of Claims 17 - 36 is allowable over the prior art of record for reasoning that is reflected in the prosecution history of at least United States Patent Application 16/308,804 of which is a parent to the instant application. However, Claims 17 – 22 and 24  - 36 are rejected under 35 U.S.C. 101 as described above. Also, Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        September 10, 2022